     Case 2:17-cv-00604-MCE-AC Document 26 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY ROSS DEEGAN, III,                          No. 2:17-cv-0604 MCE AC P
12                       Petitioner,
13           v.                                         ORDER
14    WARDEN, HIGH DESERT STATE
      PRISON,
15
                         Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 19, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. ECF No. 23. Neither party

24   has filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ///
                                                       1
     Case 2:17-cv-00604-MCE-AC Document 26 Filed 09/23/20 Page 2 of 2

 1           1. The findings and recommendations filed May 19, 2020 (ECF No. 23), are ADOPTED

 2   in full; and

 3           2. Petitioner’s motion to file an amended petition, ECF No. 16, is DENIED.

 4           IT IS SO ORDERED.

 5

 6   Dated: September 22, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
